33 So.3d 892 (2010)
In re George S. BOURGEOIS, Jr.
No. 2010-OB-0983.
Supreme Court of Louisiana.
April 30, 2010.

ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that George S. Bourgeois, Jr., Louisiana Bar Roll number 16821, be and he hereby is transferred to disability inactive status.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, Leslie J. Schiff, Stephen M. Morrow, and Francis A. Olivier, III are hereby appointed to conduct an inventory of respondent's files and to take action as appropriate to protect the interests of respondent's clients.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ John L. Weimer
Justice, Supreme Court of Louisiana